CONSULTING AGREEMENT




This consulting agreement (the “Agreement”) is made and entered into by Tactical
Air Defense Services, Inc., a Nevada corporation (hereinafter, the "Company"),
and Air 1 Flight Support, Inc., a Florida corporation (hereinafter referred to
as “Consultant”.)




In consideration of the mutual covenants set forth below, the Company agrees to
retain Consultant, and Consultant agrees to be retained by the Company
commencing October 1, 2012 (hereinafter, the “Effective Date”), and as set forth
in this Agreement.




1.

Consulting Services

In its capacity as consultant to the Company, Consultant will perform the
following services:




a.

Review and advise upon the business and operations of the Company in connection
with aircraft acquisition, aircraft maintenance, and other aircraft support
services, in addition to reviewing and advising upon logistical components of
actual and potential aerial support contracts; and




b.

Provide such other advice, assistance, or services as may be reasonably
requested by the Company as mutually agreed upon by Consultant and the Company.




2.

Fees




Consultant’s compensation for acting as consultant to the Company during the
term of this Agreement and pursuant to this Agreement will be the following
fees:




a.

The Company will pay Consultant, as of the Effective Date of this Agreement, a
monthly fee of ten thousand ($10,000.000) dollars, payable monthly on the 30th
of each month, in arrears.  Notwithstanding the above, at the Company’s sole
discretion, it is hereby agreed between the parties that at the end of each
calendar quarter of the Consultant’s employment with the Company (each a
“Quarter”), Consultant shall be issued a convertible promissory note (a “Note”)
equal to the amount of any accrued and unpaid Base Salary and unpaid Expenses
(as described below) or other reimbursable items for such Quarter, which Note
shall: (a) have a term of three (3) years; (b) an annual interest rate of twelve
(12%) percent; (c) shall be convertible into shares of common stock of the
Company at a conversion price equal to the lesser of: (i) no greater than fifty
(50%) percent of the average closing price of the Company’s common stock for the
ninety (90) day period prior to the issuance of any such Note; or (ii) the
lowest price of any shares of common stock or any other securities of the
Company sold or issued, directly or indirectly, during the term of this
Agreement or of said Note; and (d) shall have full ratchet anti-dilution
protection and other protective provisions as described.




b.

Consultant shall be entitled to reimbursement of any or all reasonably incurred
out-of-pocket expenses incurred in the performance of the functions and duties
under this Agreement.  In order to receive reimbursement, Consultant must timely
provide the Company with an itemized account of all expenditures, along with
suitable receipts therefore.




3.

Term




It is understood that the Company hereby engages Consultant to act as its
consultant for a twelve (12) month period (the “Term”) commencing on the
Effective Date of this Agreement.  








--------------------------------------------------------------------------------




4.

Covenants




a.

Consultant agrees not to use, disclose, or communicate, in any manner,
proprietary information about the Company, its operations, clientele, or any
other proprietary information, that relate to the business of the Company.  This
includes, but is not limited to, the names of the Company’s customers, clients,
vendors, Consultants, or independent contractors, or any other information of
any kind which would be deemed confidential or proprietary information of the
Company.




b.

Consultant agrees that for a period of two (2) years following termination of
employment, for any reason whatsoever, Consultant will not solicit, including
but not limited to the following: customers, clients, vendors, consultants, or
independent contractors, of the Company.




c.

Consultant shall devote his/her attention, knowledge, and skills to the
Company's business interests, and shall do so in good faith and with best
efforts.  Notwithstanding the above, the Company acknowledges and agrees that
Consultant may become employed by additional companies (the “Additional
Companies”) in any capacity whatsoever, so long as Consultant’s devotion of such
attention, knowledge, and skills do not substantially interfere with
Consultant’s duty of loyalty and best efforts to the Company.  Consultant agrees
to refrain from any interest or participation, of any kind whatsoever, in any
business directly competitive to the Company’s business, for a term of one (1)
year from the termination or expiration of this Agreement.




5.

Information




In connection with Consultant's activities on the Company's behalf, the Company
will cooperate with Consultant and will furnish Consultant with all information
and data concerning the Company which Consultant reasonably believes appropriate
to the performance of services contemplated by this Agreement (all such
information so furnished being the "Information") and will provide Consultant
with reasonable access to the Company's officers, directors, Consultants,
independent accountants, and legal counsel.  The Company recognizes and confirms
that Consultant (i) will use and rely primarily on the Information and on
information available from generally recognized public sources in performing the
services contemplated by the Agreement, without having independently verified
same, and (ii) does not assume responsibility for the accuracy of completeness
of the Information and such other information.  The Information to be furnished
by the Company, when delivered, will be, to the best of the Company's knowledge,
true and correct in all material respects and will not contain any material
misstatements of fact or omit to state any material fact necessary to make the
statements contained therein not misleading. The Company will promptly notify
Consultant if it learns of any material inaccuracy or misstatement in, or
material omission from any information thereto delivered to Consultant..




6.

Indemnification




If, in connection with the services or matters that are the subject of this
Agreement, Consultant becomes involved in any capacity in any action or legal
proceeding, due to the actions, information, position, assertions, and/or
affirmations put forth by Consultant at the direction of, or in reliance upon
material or Information furnished by the Company, the Company agrees to
reimburse Consultant, as the case may be, for the reasonable legal fees,
disbursements of counsel, and other expenses (including the costs of
investigation and preparation) incurred.  The Company also agrees to hold
harmless Consultant against any losses, claims, damages, or liabilities, joint
services, or matters which are the subject of this Agreement.  The provisions of
this paragraph shall survive the expiration of the period of this Agreement,
including any extensions thereof set forth herein.




7.

Governing Law and Jurisdiction




The validity and interpretation of this Agreement, and any claim or dispute of
any kind or nature whatsoever arising from out of or in any way relating to the
Agreement, directly or indirectly, shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida applicable to
agreements made and to be fully performed therein (excluding the conflicts of
laws rules),  and any claims be brought against the Company related to the terms
or conditions of this Agreement shall be brought within a court of competent
jurisdiction within the county of Miami-Dade, Florida.





--------------------------------------------------------------------------------




8.

Waiver of Right to Trail by Jury




Each of the Company and Consultant (and, to the extent permitted by law, on
behalf of their respective equity holders and creditors) hereby knowingly,
voluntarily, and irrevocably waives any right it may have to a trial by jury in
respect of any claim based upon, arising out of, or in connection with this
Agreement .  Each of the Company and Consultant hereby certify that no
representative or agent of the other party has represented expressly or
otherwise that such party would not seek to enforce the provisions of this
waiver.  Further, each of the Company and Consultant acknowledges that each
party has been induced to enter this Consulting Agreement by, inter alia, the
provisions of this Section.




9.

Enforceability




If it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) the remaining terms and provisions hereof shall be unimpaired
and shall remain in full force and effect and (ii) the invalid or unenforceable
provision or term shall be replaced by a provision or term that is valid and
enforceable and that comes closest to expressing the intention of such invalid
or unenforceable term or provision.




10.

Entire Agreement




This Agreement embodies the entire agreement and understanding of the parties
hereto and supersedes any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.  No alteration,
waiver, amendment, change or supplement hereto shall be binding or effective
unless the same is set forth-in writing signed by a duly authorized
representative of each party.




11.

Company Authority




The Company has all requisite corporate power and authority to enter into this
Agreement, and the services contemplated hereby.  This Agreement has been duly
and validly authorized by all necessary corporate action on the part of the
Company and has been duly executed and delivered by the Company and constitutes
a legal, valid, and binding agreement of the Company, enforceable in accordance
with its terms.




12.

Consultant Authority




Consultant has all requisite corporate power and authority to enter into this
Agreement.  This Agreement has been duly and validly authorized by all necessary
corporate action on the part of Consultant and has been duly executed and
delivered by Consultant and constitutes a legal, valid and binding agreement of
Consultant, enforceable in accordance with its terms.




13.

Counterparts




For the convenience of the parties, any number of counterparts of this
Consulting Agreement may be executed by the parties hereto.  Each such
counterpart shall be, and shall be deemed to be, an original instrument, but all
such counterparts taken together shall constitute one and the same Consulting
Agreement.







Agreed to on this 1st day of October, 2012 by and between:







___________________________________________

Air 1 Flight Support (“Consultant”)

Victor Miller, President







___________________________________________

Tactical Air Defense Services, Inc. (“Company”)

Alexis C. Korybut, President & CEO



